PER CURIAM.
We decline to catalog the procedural history in this case. Suffice it to say that counsel for appellant filed the original complaint in June of 1978. When the court dismissed this case for lack of prosecution on August 28, 1984, the case had not yet come to issue. This is a simple action for enforcement of a foreign support decree. We note our disapproval of the apparent lack of attention to this case.1 However, we must reverse and remand this cause for further proceedings since appellant created sufficient record activity to preclude dismissal for lack of prosecution. See Philips v. Marshall Berwick Chevrolet, Inc., 467 So.2d 1068 (Fla. 4th DCA 1985).
REVERSED and REMANDED.
HERSEY, C.J., and ANSTEAD and DELL, JJ., concur.

. This comment is not directed to Catherine Rafferty, who appeared on behalf of appellant for the first time in August, 1984.